Citation Nr: 1521552	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation is excess of 10 percent for lumbar spine intervertebral disc syndrome (IVDS) with degenerative changes.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1996 to October 2002, and from October 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision (one of two) of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in April 2012, the Veteran clarified that he was only seeking to appeal the initial rating assigned for his lumbar spine disability, and not the initial rating assigned for his associated right lower extremity radiculopathy.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for scoliosis has been raised by the Veteran dating back to the time when his lumbar spine service connection claim was still pending.  See, e.g., July 2010, September 2010, May 2014, and March 2015.  Clearly, the Veteran is presently already service-connected for a lumbar spine disability.  Therefore, the RO should seek clarification from the Veteran as to whether he still wishes to pursue a claim for service connection for scoliosis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's lumbar spine disability is currently assigned a 10 percent rating, effective May 14, 2010.  The Veteran seeks a higher initial rating.

After the issuance of the March 2011 rating decision, the Veteran submitted a March 2011 evaluation report from Dr. M., which includes ranges of motion.  As asserted by the Veteran, this record was not considered in the issuance of the July 2013 statement of the case (SOC).  Therefore, this matter should be remanded so that the RO may review this record and readjudicate the claim.  

The Veteran was last afforded a VA examination in November 2010, which reflects that range of motion testing revealed forward flexion to 70 degrees.  The above-noted March 2011 record from Dr. M., however, notes forward flexion to only 30 degrees.  Therefore, as the record indicates that the Veteran's lumbar spine disability may have worsened since the last VA examination, on remand, the Veteran should be afforded a new VA examination to address the current severity of his lumbar spine disability.

Also, the March 2011 letter from Dr. M. reflects he referenced treatment by Dr. L. for the Veteran's lumbar spine.  On remand, the Veteran should be asked to identify the dates of treatment and facility so that these records may be obtained.

The claims file only includes the Veteran's VA treatment records dated through June 2010, and the Board notes that the Veteran's disability is service-connected effective May 2010.  In other words, there are only one month of VA treatment records in the claims file for the period on appeal.  Therefore, on remand, all of the Veteran's more recent treatment records should be associated with the claims file, including any records from the St. Cloud and from the Minneapolis VA medical centers.

The claims file includes several private treatment records, including from Atlantic Orthopedics dated to December 2010, Allina Hospital dated to December 2009, and Abbott Northwestern dated to June 2005.  Other private treatment records with illegible letterhead dated in 2004 and 2005, as well as private neurological records from the Mayo Clinic, are also of record.  On remand, the Veteran should be asked to identify all non-VA treatment for his lumbar spine since May 2010 so that any outstanding, relevant private treatment records may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated since June 2010, from both St. Cloud and Minneapolis.

2.  Ask the Veteran to identify all private treatment for his lumbar spine since May 2010, and associate all outstanding records with the claims file.

Also, ask the Veteran to identify the location and dates of treatment by Dr. L., rehabilitation medicine specialist, noted by Dr. M. in his March 2011 letter so that any relevant records from Dr. L. dated since May 2010 may also be associated with the claims file.

If any requested records are found to be unavailable, the Veteran should be notified of such.

3.  After the above development has been completed, afford the Veteran a new VA examination in order to determine the current severity of his lumbar spine disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should note the Veteran's ranges of motion for his lumbar spine, to include where pain begins.  The examiner should also comment as to whether the Veteran's lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

The examiner should specifically address whether the Veteran's lumbar spine disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities.

The examiner should also address the effect of the Veteran's back disability on his activities of daily living and occupational functioning.

4.  Then, readjudicate the Veteran's claim - please be sure to review the March 2011 letter from Dr. M.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

